Citation Nr: 0633326	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-08 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of right medial malleolus fracture.

2.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for cervical spine 
disability.     



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1963 to September 1983.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
December 2003 rating decision of the Salt Lake City, Utah 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The most recent VA examination assessing the severity of the 
veteran's right ankle disability took place in October 2003.  
In his February 2004 Form 9, the veteran indicated that his 
right ankle was getting worse and that he was being seen by a 
VA doctor on a regular basis for it.  Records of such 
treatment are constructively of record, and must be secured.  
Also, since the most recent VA ankle examination took place 3 
years ago, and the veteran has alleged an increase in 
severity since then, a contemporaneous VA examination 
assessing the current severity of the veteran's right ankle 
disability is needed for appropriate adjudication of the 
veteran's claim.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990). 

It does not appear that the veteran was properly advised of 
the evidence necessary to establish an increased rating for 
his right ankle disability as required by the Veteran's 
Claims Assistance Act (VCAA).  See 38 C.F.R. § 3.159(b).  In 
addition, he has not been provided the notice outlined by the 
United States Court of Appeals for Veteran's Claims (Court) 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


Regarding the claim to reopen a claim of service connection 
for cervical spine disability, in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court found that in response to a claim to 
reopen, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and of the 
evidence and information necessary to establish entitlement 
to the underlying benefit sought.  In particular, in regard 
to a service connection claim, VA must examine the bases for 
the underlying denial in the prior decision and notify the 
claimant of which element or elements of service connection 
were found by that decision to be insufficiently 
substantiated.  See Id.  VA must then further describe the 
evidence necessary to appropriately substantiate the element 
or elements.  VA should also provide the veteran with the 
applicable definition of new and material evidence.  Id.   
(Notably, since the applicable definition of new and material 
evidence was revised effective August 29, 2001 and the 
veteran's claim was filed in January 2003, the veteran must 
be provided with this revised definition.  See 38 C.F.R. 
§ 3.156(a).)  As the RO did not provide the detailed notice 
required by the Court in Kent, a Remand for such notice is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claim for an increased 
rating  for right ankle disability, the 
veteran should be provided VCAA notice in 
the form of a specific notice letter that 
is in full compliance with the applicable 
statutes, implementing regulations, and 
precedent interpretative decisions of the 
United States Court of Appeals for 
Veterans Claims and the United States 
Federal Circuit (specifically including 
notice of the evidence necessary to 
substantiate his claim; notice of his and 
VA's responsibilities in claims 
development; notice to submit everything 
in his possession pertinent to his claim 
and notice regarding effective dates of 
awards and the criteria for rating the 
disability in question in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran should then have 
a sufficient opportunity to respond.
The RO should also provide proper notice to 
the veteran  with respect to his claim to 
reopen a claim of service connection for 
cervical spine disability.  This letter 
should include notification of A) the 
applicable regulatory definition of new and 
material evidence; B) the evidence 
necessary to substantiate a claim for 
service connection for cervical spine 
disability; C) the specific elements of 
service connection that were found to be 
insufficiently substantiated in the prior 
decision denying service connection and D) 
the evidence necessary to substantiate the 
specific elements.  The veteran should have 
sufficient opportunity to respond.

2)  The RO should ask the veteran to 
identify with some specificity (i.e., if he 
was treated by VA at what facility and 
whether it was at a general medicine 
clinic, orthopedic clinic, physical 
therapy, etc.) all sources of treatment or 
evaluation he has received for his right 
ankle disability since October 2003, then 
secure copies of complete records of the 
treatment or evaluation from all sources 
identified.

3)  The RO should then arrange for a VA 
orthopedic examination to determine the 
current severity of the veteran's right 
ankle disability.  The veteran's claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  Testing 
should include range of motion studies.  
The examiner should specifically note 
whether the veteran has any additional loss 
of function due to pain, weakness, fatigue 
and/or incoordination. 

4) The RO should then readjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



